Case 0:20-cv-62090-RS Document 1 Entered on FLSD Docket 10/14/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO.

 IMECCA J. WELSH,

        Plaintiff,

 v.

 VERIZON WIRELESS SERVICES, LLC, AND
 JOHN DOE

        Defendants.

 _________________________________________/

                                      COMPLAINT
                                     JURY DEMAND

        1.      Plaintiff alleges violation Telephone Consumer Protection Act, 47 U.S.C

 §227, et seq. (“TCPA”).

                               JURISDICTION AND VENUE

        2.      This Court has jurisdiction under 28 U.S.C. §§1331. Mims v. Arrow Fin.

 Servs. LLC, 132 S. Ct. 740 (U.S. 2012); 2012 U.S. LEXIS 906 (U.S. 2012). Venue in this

 District is proper because Plaintiff resides here and because Defendant placed telephone

 calls into this District.

                                         PARTIES

        3.      Plaintiff, IMECCA J. WELSH, is a natural person, and citizen of the State

 of Florida, residing in Broward County, Florida.

        4.      Defendant, VERIZON WIRELESS SERVICES, LLC, ("Verizon") is

 a limited liability company formed under the laws of the State of Delaware and
                                             1
Case 0:20-cv-62090-RS Document 1 Entered on FLSD Docket 10/14/2020 Page 2 of 4




 citizen of the State of Delaware with its principal place of business at One Verizon

 Way, Basking Ridge, New Jersey 07920.

        5.     Defendant is registered with the Florida Department of State Division

 of Corporations as a foreign limited liability company. Its registered agent for

 service of process is CT Corporation System, 1200 South Pine Island Road,

 Plantation, FL 33324.

        6.     Defendant is authorized to do business in Florida.

        7.     Defendant conducts business in Broward County, Florida.

        8.     Defendant, John Doe, is a Verizon related entity the precise identity of

 which is unknown to Plaintiff.

                               FACTUAL ALLEGATIONS

        9.     Defendants, or others acting on their behalf, left the following pre-recorded

 message on Plaintiff’s voice mail on her cellular telephone on or about the date stated:

        October 14, 2016 at 12:20 PM – Pre-recorded message
        Hello. This is Verizon calling with an urgent message for Ashley Stevens.
        This is not a sales or marketing call. Please call us immediately for
        important information related to your Verizon account at 1-888-423-0900.
        Thank you. Verizon appreciates your business.

        10.    In addition to the foregoing message, Defendants left many other identical

 or very similar pre-recorded messages and text messages on Plaintiff's cellular telephone.

        11.    Plaintiff is unaware of the identity of Ashley Stevens.

        12.    Plaintiff expended time and effort dealing with Defendants messages and

 deprived of the use of her cellular telephone during such messages.

                                              2
Case 0:20-cv-62090-RS Document 1 Entered on FLSD Docket 10/14/2020 Page 3 of 4




        13.    None of Defendants telephone calls placed to Plaintiff were for “emergency

 purposes” as specified in 47 U.S.C § 227 (b)(1)(A).

        14.    Defendants willfully or knowingly violated the TCPA.

                            COUNT I
      VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT

        15.    Plaintiff incorporates Paragraphs 1 through 14.

        16.    Defendants, or others acting on their behalf, placed non-emergency

 telephone calls to Plaintiff’s cellular telephone using an automatic telephone dialing

 system or pre-recorded or artificial voice without her consent in violation of 47 U.S.C §

 227 (b)(1)(A)(iii).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendants for:

               a.      Damages;

               b.      a declaration that Defendants calls violate the TCPA; and

               c.      Such other or further relief as the Court deems proper.

                                            JURY DEMAND

         Plaintiff demands trial by jury.

                                             DONALD A. YARBROUGH, ESQ.
                                             Attorney for Plaintiff
                                             Post Office Box 11842
                                             Ft. Lauderdale, FL 33339
                                             Telephone: 954-537-2000
                                             Facsimile: 954-566-2235
                                             don@donyarbrough.com


                                         By: s/ Donald A. Yarbrough
                                               3
Case 0:20-cv-62090-RS Document 1 Entered on FLSD Docket 10/14/2020 Page 4 of 4




                                    Donald A. Yarbrough, Esq.
                                    Florida Bar No. 0158658




                                      4
